REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 11/5/2020.
Claim(s) 3 and 10 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-9 and 11-12 is/are currently pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments, see pages 3-12, filed 11/5/2020, with respect to the rejections of claims 1-2, 4-9 and 11-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.
Allowable Subject Matter
Claim(s) 1-2, 4-9 and 11-12 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Kim et al. US 20170164250, teaches applying a paging configuration where a MTC UE calculates a PF and a PO and also teaches a UE switching from idle state to a connected state (para. 0071 and 0160).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-2 and 4-5, the cited prior art either alone or in combination fails to teach the combined features of:

acquiring a coverage range class of the user equipment from a core network that stores the coverage range class of the user equipment that is sent by the base station to the core network when the user equipment changes from a connected state to an idle state; and
sending, to the user equipment and on-according to a paging channel configuration corresponding to the coverage range class of the user equipment acquired by the base station from the core network during the acquiring, the physical layer frame that carries the paging message at the target location in accordance with the paging channel configuration.

As per claim(s) 6-7, the cited prior art either alone or in combination fails to teach the combined features of:

the coverage range class is sent to the core network by the base station when the user equipment changes from a connected state to an idle state;
...
receiving, according to a paging channel configuration corresponding to the coverage range class of the user equipment, the physical layer frame that carries the paging message at the target location in accordance with the paging channel configuration, and that is sent by a base station.

As per claim(s) 8-9, the cited prior art either alone or in combination fails to teach the combined features of:

acquiring a coverage range class of the user equipment from a core network that stores the coverage range class of the user equipment that is sent by the base station to the core network when the user equipment changes from a connected state to an idle state; and
sending, to the user equipment and according to a paging channel configuration corresponding to the coverage range class of the user equipment acquired by the base station from the core network during the 

As per claim(s) 11-12, the cited prior art either alone or in combination fails to teach the combined features of:

receiving, by the user equipment en-according to a paging channel configuration corresponding to a coverage range class of the user equipment, the physical layer frame that carries the paging message at the target location in accordance with the paging channel configuration, and that is sent by a base station,
...
the coverage range class is sent to the core network by the base station when the user equipment changes from a connected state to an idle state.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464